 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 631 
In the House of Representatives, U. S., 
 
April 26, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3523) to provide for the sharing of certain cyber threat intelligence and cyber threat information between the intelligence community and cybersecurity entities, and for other purposes; providing for consideration of motions to suspend the rules; providing for consideration of the bill (H.R. 4628) to extend student loan interest rates for undergraduate Federal Direct Stafford Loans; and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3523) to provide for the sharing of certain cyber threat intelligence and cyber threat information between the intelligence community and cybersecurity entities, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Permanent Select Committee on Intelligence now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 112–20. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.It shall be in order at any time through the legislative day of April 27, 2012, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to the following measures: 
(a)The bill (H.R. 2096) to advance cybersecurity research, development, and technical standards, and for other purposes.  
(b)The bill (H.R. 3834) to amend the High-Performance Computing Act of 1991 to authorize activities for support of networking and information technology research, and for other purposes.  
(c)The bill (H.R. 4257) to amend chapter 35 of title 44, United States Code, to revise requirements relating to Federal information security, and for other purposes.  
3.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4628) to extend student loan interest rates for undergraduate Federal Direct Stafford Loans. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit.  
4.The Committee on Appropriations may, at any time before 6 p.m. on Wednesday, May 2, 2012, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2013.  
 
Karen L. Haas,Clerk. 
